-.-




Hon. H. Pat Edwards              Opinion No. O-5298
Civil District  Attorney         Re:    Authority of the County of
Hall of Records                  Dallas to pay traveling    expenses
Dallas, Texas                    of County Judge and County Com-
                                 missioners    in attending conference
                                 of National Association    of County
Dear Mr. Edwards:                Officials   at Omaha, Nebraska.
             You request   an opinion     by this     department   as follows:
               “We respectfully   request your’ opinion as to the
        legality   of County of Dallas paying traveling    ex-
        penses of County Judge and County Commissioners in
        attending the Conference of National Association       of
        County Officials      at Omaha, Nebraska, for purposes
        set forth in the letter     dated May 10th to you by
        County Judge Al Templeton.”
             In Judge Templeton’s       letter   it   is said:
              “It is the purpose of this conference to have
        various War Agencies present to County Officials,
        first  hand, authoritative   information on our major
        war problems, including point rationing,    priorities,
        War-time planning     and many other matters of import-
        ance to County Ofhicials.”
            It is the opinion of this department that your ques-
tion should be answered to the effect    the County of Dallas has
no authority t.o pay the traveling   expenses mentioned.
           However valuable the information to be obtained by
attending this convention might be to the County Judge and
County Commissioners,   and however patriotic  the action of the
County Judge and the Commissioners may be in performing such
service,  such service is not in the transaction   of county busi-
ness; but if it were county business     there is no law authoriz-
ing the payment of such expenses to 6 ounty Commissioners.
           We have several times rendered opinions upon similar
requests   which we think are controlling, notably, Opinions
Nos. o-810, O-2475 and O-4827, copies of which we hand you here-
with.
Hon. H. Pat Edwards, page 2    (O-5298)



            It is unnecessary again to state the reasons   and
city   the authorities contained in these opinions.

                              Very truly   yours
                              ATTORNEY
                                     GENERALOF TEXAS
                              By /s/ Ocie Speer
                              Ocie Speer, Assistant
APPROVED  MAY18, 1943
/s/ Gerald C. Mann
ATTORNEYGENEXALOFTSXAS
APPROVED:OPINIONCOMMITTEE
BY:     BWB, CHAIRMAN
0StMR:wb
&closures